Citation Nr: 0404505	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease with spondylosis and chronic low back strain 
currently evaluated as 40 percent disabling.

3.  Entitlement to individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Portland, Oregon 
regional office (RO). 


REMAND

The veteran contends that he is entitled to an increased 
evaluation for PTSD, currently evaluated as 30 percent 
disabling, and an increased evaluation for degenerative disc 
disease with spondylosis and chronic low back strain 
currently evaluated as 40 percent disabling.  He also 
contends that he is entitled to a total rating based on 
individual unemployability.
 
However, the Board notes that the most recent VA psychiatric 
and spinal examinations of the veteran took place in July 
2001, and June 2001, respectively.  Further, neither 
examination report addresses the issue of individual 
unemployability, as neither examiner commented on whether or 
not the veteran was capable of finding and maintaining 
employment based upon his current level of disability.  

The Board is of the opinion that more recent VA psychiatric 
and orthopedic/neurological examinations are required in 
order to properly adjudicate the veteran's claims. 

The Board also notes that new regulations with respect to 
rating diseases and injuries of the spine became effective 
September 26, 2003, and were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  In 
order to ensure due process of the veteran's claim, the RO 
must have an opportunity to review the veteran's claim for an 
increased evaluation for degenerative disc disease with 
spondylosis and chronic low back strain under the new 
regulations. 

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
are fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003) and Court precedent decisions.  

2.  The RO should also schedule the 
veteran for VA examinations by an 
orthopedist and a neurologist to 
determine the current level of disability 
associated with the service-connected 
degenerative disc disease with 
spondylosis and chronic low back strain.  
The examiner should review all relevant 
documents currently associated with the 
claims folder, with particular emphasis 
specifically placed on the VA examination 
report dated June 2001, and the notations 
regarding ranges of motion contained 
therein. 

The examiner should comment on the 
frequency and duration of incapacitating 
episodes, if any, that is, a period of 
acute symptoms or signs due to 
intervertebral disc syndrome, requiring 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also identify any 
chronic orthopedic or neurological 
manifestations, like limitation of motion 
(specified in degrees), functional loss 
due to pain, or sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm or other neurological 
findings, and whether or not they, if 
any, result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.     

In addition, the examiner should comment 
on the veteran's ability to find and 
maintain work, and what impact, if any, 
the veteran's current back pathology has 
on his ability to gain and maintain 
employment, with consideration given to 
the November 1998 social and industrial 
survey.
 
The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiners prior to the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3. The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service-connected 
post-traumatic stress disorder. The 
claims folder as well as a copy of this 
Remand decision, should be provided the 
examiner for review prior to the 
examination. The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present. All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered. In this regard, 
the veteran's psychiatric disorder should 
be evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment attributable to 
post-traumatic stress disorder, in light 
of his recorded medical and vocational 
history. The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF). 
The diagnosis should be in accordance 
with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 
1994). A comprehensive report containing 
complete rationale for all opinions 
expressed must be provided and associated 
with the claims folder.

4.  Following the above, the RO should 
re-adjudicate the veteran's claims for 
entitlement to increased evaluations for 
PTSD and degenerative disc disease with 
spondylosis and chronic low back strain 
(with consideration given to the new 
general rating formula for diseases and 
injuries of the spine) and entitlement to 
a total rating based on individual 
unemployability.  If any of the veteran's 
claims remains denied, a supplemental 
statement of the case should be issued 
and the veteran provided with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




